Name: Commission Regulation (EEC) No 394/81 of 16 February 1981 suspending the standing invitation to tender relating to the export of raw cane sugar under Regulation (EEC) No 199/81
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17 . 2 . 81 Official Journal of the European Communities No L 44/ 15 COMMISSION REGULATION (EEC) No 394/81 of 16 February 1981 suspending the standing invitation to tender relating to the export of raw cane sugar under Regulation (EEC) No 199/81 standing invitation to tender until a date to be deter ­ mined ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Sugar, THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3330/74 of 19 December 1974 on the common organi ­ zation of the market in sugar ( ! ), as last amended by Regulation (EEC) No 3455/80 (2 ), and in particular Articles 12 (2), 17 ( 5) and 19 (4) thereof, Whereas, pursuant to Commission Regulation (EEC) No 199/81 of 27 January 1981 on a standing invita ­ tion to tender in order to determine levies and/or refunds on exports of raw cane sugar produced in the French overseas departments (3 ), France shall issue partial invitations to tender for the export of this sugar ; Whereas the situation with regard to the disposal of sugar surpluses makes it advisable to suspend this HAS ADOPTED THIS REGULATION : Article 1 The standing invitation to tender under Regulation ( EEC) No 199/ 81 is hereby suspended . Article 2 This Regulation shall enter into force on 17 February 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 February 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 359 , 31 . 12 . 1974 , p . 1 . ( 2 ) OJ No L 360 , 31 . 12 . 1980 , p . 17 . ( 3 ) OJ No L 24, 28 . 1 . 1981 , p . 8 .